        Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 1 of 36



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




  SECURITIES AND EXCHANGE                               Civil Action No. 17-cv-11633-DJC
  COMMISSION,

                       Plaintiff,
        v.

  NAVELLIER & ASSOCIATES, INC., and
  LOUIS NAVELLIER,

                       Defendants.




     THIRD ERRATA TO DEFENDANTS’ MEMORANDUM IN OPPOSITION TO
      PLAINTIFF’S MOTION FOR ENTRY OF FINAL JUDGMENT (DKT#277)




       Daniel Pilcic, the independent software developer at Navellier & Associates, discovered

an error in accounts he included in his prior calculation of Vireo Allocator and Vireo Premium

accounts assigned to F-Squared. His prior schedule included all Vireo Allocator and Vireo

Premium accounts as of September 30, 2013 instead of only the clients who became clients

between August 10, 2011 and after September 14, 2012, who were part of the September 30,

2013 assignment of goodwill.

       If any disgorgement of goodwill is allowed (it shouldn’t be) it should not exceed

$459,356, i.e., of the $1,479,682,738 in goodwill accounts “transferred,” $221,408,886 were
        Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 2 of 36



Allocator and Premium client accounts, from clients who became clients during the applicable

August 10, 2011 through September 14, 2012 period. Of the $221,408,886, $194,237,789 were

Allocator and Premium accounts that had been clients for a year (as of the September 30, 2013

sale), so a 75% discount should be applied to them, resulting in $48,559,447 of “tainted”

accounts. (There were $27,171,097 that had been clients for two years or more, so they were

100% discounted.) See attached correct schedules. Thus, the “tainted” $48,559,449 is 3.2% of

the $1,479,682,738 goodwill transfer. Three-point-two percent of $14 million is $459,356 which

would be the maximum amount of goodwill allocable to “false” marketing.




                                                    Respectfully Submitted
Dated: April 27, 2020


                                                By: /s/SamueLKornhauser________
                                                    Samuel Kornhauser
                                                    Law Offices of Samuel Kornhauser
                                                    155 Jackson Street, Suite 1807
                                                    San Francisco, CA
                                                    (415) 981-6281
                                                    skornhauser@earthlink.net
        Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 3 of 36




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing on

this day of April 27, 2020.


                                               By: /s/ Dan Cowan
                                                       Dan Cowan
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 4 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 5 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 6 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 7 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 8 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 9 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 10 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 11 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 12 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 13 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 14 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 15 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 16 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 17 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 18 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 19 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 20 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 21 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 22 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 23 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 24 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 25 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 26 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 27 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 28 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 29 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 30 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 31 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 32 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 33 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 34 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 35 of 36
Case 1:17-cv-11633-DJC Document 280 Filed 04/27/20 Page 36 of 36
